Per Curiam.
It appears to be conceded that after the settlement relied upon as a bar to the payment of further alimony was made, the defendant at various times paid additional amounts of money. This fact sufficiently distinguishes this case from Greenberg v. Greenberg (134 App. Div. 419) and permits allowance for the expenses of plaintiff’s appeal. These expenses, however, should be limited to the cost of the stenographer’s minutes and an allowance of fifty dollars as counsel fee. On proper application the appeal may be heard on the original record.
The appeal from the order entered on or about December 13, 1940, should be dismissed. The order entered on or about January 15, 1941, should be modified in accordance with this opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
*383Appeal from order entered on or about December 13, 1940, unanimously dismissed. Order entered on or about January 15, 1941, unanimously modified in accordance with opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.